Name: 95/586/EC: Council Decision of 22 December 1995 concerning the conclusion of the Agreement constituted in the form of an agreed minute, an exchange of letters, an exchange of notes and the Annexes thereto between the European Community and Canada on fisheries in the context of the NAFO Convention
 Type: Decision
 Subject Matter: European construction;  America;  world organisations;  fisheries
 Date Published: 1995-12-30

 Avis juridique important|31995D058695/586/EC: Council Decision of 22 December 1995 concerning the conclusion of the Agreement constituted in the form of an agreed minute, an exchange of letters, an exchange of notes and the Annexes thereto between the European Community and Canada on fisheries in the context of the NAFO Convention Official Journal L 327 , 30/12/1995 P. 0035 - 0045COUNCIL DECISION of 22 December 1995 concerning the conclusion of the Agreement constituted in the form of an agreed minute, an exchange of letters, an exchange of notes and the Annexes thereto between the European Community and Canada on fisheries in the context of the NAFO Convention (95/586/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 in conjunction with Article 228 (3), first subparagraph thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas the European Community and Canada are committed to enhanced cooperation in the conservation and rational management of fish stocks, in particular in the framework of the Northwest Atlantic Fisheries Organization (NAFO);Whereas, with a view to increasing cooperation in that field, the European Community and Canada have agreed to collaborate further on management arrangements for species covered by the NAFO Convention, and in particular for Greenland halibut;Whereas their Agreement is reflected in the Agreement constituted in the form of an agreed minute, an exchange of letters, an exchange of notes and the Annexes thereto between the European Community and Canada on fisheries in the context of the NAFO Convention, which was signed on 20 April 1995;Whereas it is in the Community's interest to approve the said Agreement,HAS DECIDED AS FOLLOWS:Article 1The Agreement constituted in the form of an agreed minute, an exchange of letters, an exchange of notes and the Annexes thereto between the European Community and Canada on fisheries in the context of the NAFO Convention is approved.The text of the acts referred to in the first paragraph are attached to this Decision.Article 2The Council agrees hereby to conclude the Agreement on behalf of the Community (3).This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 22 December 1995.For the CouncilThe PresidentL. ATIENZA SERNA(1) OJ No C 239, 14. 9. 1995, p. 8.(2) Opinion delivered on 15 December 1995 (not yet published in the Official Journal).(3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.